                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:08-CR-58-FL-1

 UNITED STATES OF AMERICA,                      )
                                                )
            v.                                  )
                                                )                     ORDER
 TORRENCE DEVON APPLEWHITE,                     )
                                                )
                          Defendant.            )


        This matter is before the court on defendant’s motion for reduction of sentence pursuant to

the First Step Act of 2018, (DE 67). The motion was fully briefed and in this posture the issues

raised are ripe for ruling.

                                        BACKGROUND

        On March 16, 2009, defendant pleaded guilty to conspiracy to distribute and possess with

intent to distribute at least 50 grams of cocaine base and five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846 (count one); and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (count six). The court held defendant’s

sentencing hearing on July 10, 2009. Under the Guidelines’ relevant conduct rules, the court

found defendant was responsible for distributing 2,310 grams of cocaine base and 19,060 grams

of cocaine. Defendant’s advisory Guidelines range, after all enhancements and reductions, was

235 to 293 months’ imprisonment on count one, to be followed by a consecutive sentence of 60

months’ imprisonment on count six. The court sentenced defendant to 120 months’ imprisonment

on count one and a consecutive term of 60 months’ imprisonment on count six. The sentence

represented the statutory mandatory minimums on both counts of conviction.




           Case 4:08-cr-00058-FL Document 73 Filed 05/21/20 Page 1 of 3
       Defendant filed the instant motion to reduce sentence pursuant to the First Step Act on

August 8, 2019. The government opposes defendant’s motion.

                                     COURT’S DISCUSSION

       On August 3, 2010, Congress enacted and the President signed into law the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. The Fair Sentencing Act “increased the drug

amounts triggering mandatory minimums for [cocaine base] trafficking offenses from 5 grams to

28 grams in respect to the 5-year minimum and from 50 grams to 280 grams in respect to the 10-

year minimum.” Dorsey v. United States, 567 U.S. 260, 269 (2012) (citing Fair Sentencing Act

§ 2(a), 124 Stat. at 2372). The statute also eliminated the mandatory minimum sentence for

possession of a quantity of cocaine base. Fair Sentencing Act § 3, 124 Stat. at 2372. The Fair

Sentencing Act, however, did not apply retroactively to defendants sentenced before August 3,

2010. See United States v. Black, 737 F.3d 280, 287 (4th Cir. 2013); United States v. Bullard,

645 F.3d 237, 249 (4th Cir. 2011).

       The First Step Act of 2018 (“First Step Act”) makes the provisions of the Fair Sentencing

Act described above retroactively applicable to defendants sentenced before August 3, 2010. Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222; United States v. Gravatt, 953 F.3d 258, 260 (4th Cir.

2020). Section 404 of the First Step Act provides that “[a] court that imposed a sentence for a

covered offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 . . . were in effect at the time the covered offense was committed.” Id. § 404(b). The

term “covered offense” means “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act . . . that was committed before

August 3, 2010.” Id. § 404(a).



                                                 2



           Case 4:08-cr-00058-FL Document 73 Filed 05/21/20 Page 2 of 3
       The court has discretion to deny relief under the Act even if the defendant meets the

eligibility criteria. Id. § 404(c). Finally, the court may not impose a reduced sentence for

defendants whose sentences previously were imposed or reduced in accordance with the Fair

Sentencing Act, or if the defendant previously moved for relief under the First Step Act and the

court denied motion on the merits. Id.

       Here, although defendant technically is eligible for relief, the court lacks authority to

reduce defendant’s sentence on count one below 120 months’ imprisonment. As noted above,

defendant pleaded guilty to distributing more than 5 kilograms of powder cocaine, an offense that

carries a mandatory minimum penalty of 120 months’ imprisonment even after passage of the Fair

Sentencing Act. See 21 U.S.C. § 841(b)(1)(A); Gravatt, 953 F.3d at 263 (explaining the Fair

Sentencing Act did not amend the penalties for powder cocaine offenses). Because defendant

was sentenced to the mandatory minimum applicable to conspiracy to distribute more than five

kilograms of cocaine base, and in the absence of a motion under 18 U.S.C. § 3553(e), the court is

without authority to impose a reduced sentence. See Gravatt, 953 at 264 n.5.

                                         CONCLUSION

       Based on the foregoing, the court DENIES defendant’s motion to reduce sentence, (DE

67).

       SO ORDERED, this the 21st day of May, 2020.


                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               3



          Case 4:08-cr-00058-FL Document 73 Filed 05/21/20 Page 3 of 3
